Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/741739 filed 09/02/2022.     
Claims 1 & 4, 6-8, 10, 12-15, & 17 have been examined and fully considered.
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
The prior 112, 1st rejection are overcome due to the instant amendments.
Further- some of the 112 2nd rejections, some have been overcome due to the instant amendments, and applicants arguments with respect to the hazard ratios as far as the 112 2nd rejection goes were convincing. Others remain as shown and further explained below.
In arguments dated 09/02/2022 along with the instant amendments, applicant has only submitted 2 pages of arguments. None of which are with respect to the instantly cited prior art.
Since applicant has made no new arguments with respect to the prior art, the examiner will repeat their prior made responses with respect to the prior art—and since no arguments with respect to the prior art are presented- it is assumed that applicant has not arguments with respect to the prior art.
With respect to GOIX- applicant argues that it is only “paper disclosure” and does not inform anyone about the parameters that make podocan work as a diagnostic case. With respect to this—though the examiner is not agreeing to this—can see applicant’s point—however applicant’s claims also do not claim specifically enough to make clear to one reading the patent claims what the parameters for the diagnostics are either. Therefore-this argument is not commensurate in scope with the claims. 
In prior interview dated 01/19/2022 applicant argued how their predictive equation/method is inventive. As instantly claimed though- the examiner would like to point out that none of the specific equation programmed into the instant computer apparatus there, but only a very general “comparing” is claimed. As patentability is determined based on the claims—if the comparison/calculation of MACE prediction and treatment thereafter is made by a more complicated equation- it is suggested it be claimed- as what is claimed is very general and as claimed is made obvious by the instant prior art.
All claims are rejections are maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claims 1 & 4, 6-8, 10, 12-15, & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is claimed in Claim 1 (and similar limitations in Claims 6, 10, 17) that,  “with a computer apparatus that is programmed to perform computational analysis of comparing podocan levels, performing computational analysis that comprises the step of…”. It is unclear in these limitations and if in the other similar independent claims if applicant is referring back to the “performing computational analysis” is referring back to the computational analysis already mentioned. If so, the underlines section ( and the similar sections in the other independent claims should read “performing the computational analysis…”
For claims 6, 10, & 12—it is not clear what levels of measured podocan or DKK-1 levels (or what hazard ratio levels) indicate what specific treatment or procedures. As instantly claimed—it seems like the treatment steps are magically performed—and it is not clear to one from the claim language when/ if a specific treatment would be used or changed. Some claims indicate that the treatment is selected or modified---but the claims do not say how the treatment is changed or modified based in specific limitations—which does not clearly allow one to use what is claimed without undue experimentation/extrapolation. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. Claims 1 & 4, 6-8, 10, 12-15, & 17 are rejected under 35 U.S.C. 103(a) as being obvious over GOIX in US 20090234202 in view of SNIDER in US 20180233229.
	With respect to Claims 1, 6, 7, 10, 17, GOIX et al. teach of methods for the detection and monitoring of a condition in a subject using highly sensitive detection of molecules. The invention provides a method for detecting or monitoring a condition in a subject, comprising detecting a first marker in a first sample from the subject and detecting a second marker(using a generic assay/measurements, paragraph 0024, 0028) (abstract). GOIX et al. further teach of the markers that are detected being growth factors (paragraph 0110), and that the growth factors can be podocan and also of detecting DKK-1(paragraph 0116, 0144), and of comparing the level of the biomarkers to a standard(using generic computer and computational analysis)(paragraph 0024, 0028, 0449, 0594-0595). 15, GOIX et al. teach of preparing standards by making serial dilutions of the 100 ng/ml stock into assay buffer to achieve a range of concentrations between 0.005 pg/ml and 3000 pg/ml. 50 .mu.l , (1 ng= 1000 picograms meaning the upper limit of this range reads on 3 ng/ml- and so the range includes the claimed concentration for the upper limit of standard concentration of .5 ng/mlstandard, and though 0 for the lower end falls outside the range, .0005/pg/ml is close)(paragraph 0531-0532).  GOIX et al. even further teach of the condition which is monitored/detected being a heart condition (paragraph 0013, 0133) and of using tomography scans(paragraph 0452) and ultrasound for detection(paragraph 0010, 0452) and of ELISA for detection(paragraph 0040, 0042, 0045,0046, 0383 among others). Even further, GOIX et al. teach of using the invention for risk assessment (paragraph), of monitoring of a disease progression, disease recurrence, therapeutic efficacy or surgical efficacy(paragraph 0015, paragraph 0339), and of monitoring treatment(paragraph 0002, 0098-0099, 0106), and of monitoring for treatment when cardiac plaques are found through imaging(paragraph 0452). Though GOIX et al. do not specifically teach of the podocan/DKK-1 specifically compared to specific reference standards of podocan and DKK-1, it would be obvious to one of ordinary skill from the teachings of GOIX to perform these types of general analyses and standard curve generation is taught. GOIX et al. do not teach of calculation of a hazard ratio for cardiac events and further of determining hazard ratios in claimed range(paragraphs 0104-0105 & Table 7 & 0107-0110 and Table 11).
SNIDER et al. is used to remedy this. SNIDER et al. more specifically teach of methods of prediction of adverse clinical outcomes(abstract). SNIDER et al. more specifically teach of prediction of MACE/cardiovascular event(paragraph 0003-0008) and of using ELISA to measure(paragraph 0055, 0067) and of determining MACE related hazard ratios in the range of 2.12-6.07 which fall in the claimed range(paragraph 0104-0105, table 7). It would have been obvious to one of ordinary skill to calculate hazard ratios as is done in SNIDER for MACE prediction in the method of GOIX to aid in monitoring of heart conditions due to the need in the art for a better method/indicators to allow physicians to determine subjects clinical outcome-particularly when the outcome will be adverse (SNIDER, paragraph 0003). Further, since the prior art teaches of ranges with sections that overlap the claimed ranges, it would have been obvious to one of ordinary skill in the art to select the overlapping portion of the ranges since it has been held that it is prima facie obvious to select the overlapping portion of the ranges(See MPEP 2144.05, I).
	With respect to Claim 4, GOIX et al. teach of detecting DKK-1(paragraph 0116), and of comparing the level of the biomarkers to a standard (paragraph 0449, 0594-0595), and further of options for imaging the arteries(paragraph 0010), and specifically of imaging arteries(paragraph 0452, 0453).
With respect to Claims 8, 12-14, GOIX et al. teach of a comparing the concentration of the first marker compared to a concentration for the second marker for ratios(paragraph 0449). Since it is unclear what applicant is claiming in these claims—this teaching makes the instant claim obvious to one of ordinary skill in the art.
With respect to Claims 9, 15, GOIX et al. teach of preparing standards by making serial dilutions of the 100 ng/ml stock into assay buffer to achieve a range of concentrations between 0.005 pg/ml and 3000 pg/ml. 50 .mu.l standard(or sample)(paragraph 0531-0532). This falls in the range of the standards that applicant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797